DETAILED ACTION

Rejoinder
Claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 are directed to an allowable product.  Since claims 2, 5, 7, 11, 14, 16, and 19-20, previously withdrawn from consideration as a result of a restriction requirement, have been amended to include the limitations that rendered the elected claims allowable, these claims are hereby rejoined and fully examined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael L. Jespersen on 01/19/2021.

	The application has been amended as follows:

In the claims filed on 10/20/2020:
In claim 10 at line 7, please delete the word(s) “comprised of”, and insert the word(s) --comprising-- before the word(s) “a first metal”.
In claim 10 at line 7, please delete the word(s) “comprised of”, and insert the word(s) --comprising-- before the word(s) “a second metal”.
In claim 19 at line 6, please delete the word(s) “comprised of”, and insert the word(s) --comprising-- after the word(s) “a first metallic layer”.
In claim 19 at line 7, please delete the word(s) “comprised of”, and insert the word(s) --comprising-- after the word(s) “a second metallic layer”.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 10, and 19.

Regarding claim 1, TATEISHI (US 5643690 A) teaches the state of the art of a cathode current collector in a fuel cell comprising a composite material including a first metallic layer and a second metallic layer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    

Regarding claim 10, TATEISHI (US 5643690 A) teaches the state of the art of a cathode current collector in a fuel cell comprising a composite material including a first metallic layer and a second metallic layer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“the first metallic layer is in direct contact with the cathode; the first metallic layer comprises 16-22 wt% chromium, 7-25 wt% nickel, 2-10 wt% manganese, 0-3 wt% molybdenum, 0-3 wt% cobalt, 0-2 wt% silicon, and a balance of iron and impurity; the second metallic layer is corrosion resistant; and the second metallic layer is not in direct contact with the cathode”, as claimed.
Regarding claim 19, TATEISHI (US 5643690 A) teaches a method of manufacturing a cathode current collector in a fuel cell comprising a composite material including a first metallic layer and a second metallic layer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“the first metallic layer is in direct contact with the cathode the first metallic layer comprises 16-22 wt% chromium, 7-25 wt% nickel, 2-10 wt% manganese, 0-3 wt% molybdenum, 0-3 wt% cobalt, 0-2 wt% silicon, and a balance of iron and impurity; the second metallic layer is corrosion resistant; and the second metallic layer is not in direct contact with the cathode”, as claimed.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726